In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00008-CV

CLARENCE JEDUSS WASHINGTON,               §    On Appeal from the 16th District Court
Appellant
                                          §    of Denton County (2010-11156-16)

V.                                        §    February 13, 2020

CATHERINE GRACE RUBIO                     §    Opinion by Justice Gabriel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel